
	
		III
		112th CONGRESS
		2d Session
		S. RES. 626
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2012
			Mr. Lugar submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating April 24, 2014, as Jan
		  Karski Day.
	
	
		Whereas Jan Karski was born on April 24, 1914, in Lodz,
			 Poland;
		Whereas Jan Karski escaped the Soviet massacre in the
			 Katyn forest in 1940;
		Whereas Jan Karski became a key emissary in the Polish
			 underground resistance against Nazi occupation;
		Whereas Jan Karski chose to risk his own life by staying
			 in Poland after escaping a prisoner of war camp and enduring Gestapo torture in
			 order to provide critical intelligence to the Allied war effort and alert
			 Allied governments about the Holocaust;
		Whereas Jan Karski provided eyewitness testimony during
			 the war about the horrors in occupied Poland to British Foreign Minister
			 Anthony Eden and United States President Franklin Roosevelt;
		Whereas Jan Karski enrolled in Georgetown University after
			 World War II and earned a doctor of philosophy in 1952;
		Whereas Jan Karski became a United States citizen and
			 taught at Georgetown University for 40 years, dedicating the rest of his life
			 to ensuring that the full extent of the Nazi atrocities are never forgotten;
			 and
		Whereas Jan Karski was awarded the Presidential Medal of
			 Freedom posthumously on May 29, 2012, one of the highest civilian honors in the
			 United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 24, 2014, as Jan Karski Day;
			(2)recognizes the
			 life and legacy of Dr. Jan Karski and expresses its gratitude for his efforts
			 in informing the free world of the atrocities committed by Nazi and
			 totalitarian forces in Poland during World War II;
			(3)applauds the
			 awarding of the Presidential Medal of Freedom to Jan Karski for his efforts
			 during World War II and in reaffirming the importance of the United
			 States-Polish bilateral relationship; and
			(4)requests that the
			 Secretary transmit an enrolled copy of this resolution to the family of Jan
			 Karski and to the Ambassador of Poland to the United States.
			
